In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered. Claims 1 – 3, 8, 13 – 15, 17 – 19, and 21 have been amended; claims 4, 11, 16, and 20 cancelled; and claim 22 added. Claims 1 – 3, 5 – 10, 12 – 15, 17 – 19, 21, and 22 are pending.

Information Disclosure Statement
The IDS filed 11/23/21 has been received and considered by the Examiner. 

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised rejections of claims 1 – 7 under 35 USC 112.
general teachings covering any suitable/workable profile/shape of such grating with a variable height/depth (e.g., para. 0397 – 0399, 402, 408, 415, 513, 514, 519, 524, 527, and 531), explicitly illustrates a variety of particular suitable/workable profiles/shapes (including a profile with a reduced height of a central region in Fig. 42A at para. 0027), and teaches expressly or renders obvious all of the limitations recited by amended claims 1 and 8, as detailed below. The Klienman reference is applied because it alone covers all limitations recited amended claims 1 and 8 (versus the two references in the Colburn – Yang combination). Furthermore, Klienman more comprehensively covers the dependent claims and fully meets the limitations of new claim 22. 
Applicant’s amendment have rendered claims 15, 17 – 19, and 21 allowable for reasons provided below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 10, 12 – 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klienman et al (US 2018/0052276 A1).
Regarding claim 1, Klienman discloses (Figs. 31B, 34B, 41C, 42A) a waveguide structure 3400 (identified in Fig. 34B and comprising a planar waveguide substrate 3402 in “An example of a light path 3428 within the waveguide 3400 is shown in reference to FIG. 34A. The light path 3428 includes an incident light (denoted as 3428A) that is coupled into the substrate 3402 at the ICG 3420” at para. 0358, emphasis added), the waveguide structure 3400 comprising: 
a substrate 3402 (optical waveguide layer) having a grating layer 3450A thereon (as identified in Fig. 34B; para. 0357);
a wedge-shaped structure 3541,3451 (a two-dimensional/2D grating 3451,3452) formed in the grating layer 3450A (as shown in Fig. 34B; “… the first OPE grating 3451 and the second OPE grating 3452 are disposed on or within the same side of the substrate 3402 such that they are superimposed onto each other, forming a 2D grating on one side of the substrate 3402” at para. 0359, emphasis added), the wedge-shaped structure (2D grating) being detailed in Fig. 31B and having (see annotated Fig. 31B below): 
a first direction (X); 
a second direction (Y), wherein the first direction is perpendicular to the second direction (X) (“In some instances, this is achieved when the first OPE grating 3351 and the second OPE grating 3352 are perpendicular to each other” at para. 0354) and a change in depth along the first direction (X) and the second direction (Y) defines a three dimensional shape (as shown in Fig. 31B); and 
a depth (as identified in annotated Fig. 31B), wherein the depth changes along at least the first/X direction (as seen in Fig. 3C); and 
a plurality of channels (micro grooves/trenches) formed in the grating layer 3450A, each channel partially defining a plurality of grating structures (individual grates, each grate defined by adjacent trenches), wherein:

    PNG
    media_image1.png
    770
    1499
    media_image1.png
    Greyscale
a depth of the plurality of grating structures (grates) changes along both the first direction (X) and the second direction (Y) as defined by the three-dimensional (3D) shape of the wedge-shaped structure (as seen in Figs. 31B, upper center 42A, and 42B(6)).

Annotated Fig. 31B.

Klienman provides general teachings covering any suitable/workable profile/shape of gratings with a variable height/depth profile along the first and second directions X,Y (e.g., “Variation pattern 4210A illustrates variation in grating height. The grating heights may vary from 10 to 200 nm, in some embodiments” at para. 0397; also para. 0038, 0399, 402, 408, 415, 513, 514, 519, 524, 527, and 531). Klienman generally teaches that a grating can be designed/shaped for a particular application, for example, to provide a desired diffractive efficiency and/or a focusing property (“… the lines of the diffraction grating in the EPE region 3030 can be somewhat curved in order to impart optical power to the imagery. The period, duty cycle, depth, profile, etc. of the lines can be selected based on the wavelength of light for which the substrate/waveguide is designed, the desired diffractive efficiency of the grating, and other factors” at para. 0339, emphasis added). Hence, the teachings of Klienman are not limited to any particular grating profile/shape and render obvious a variety of suitable/workable design choices/shapes depending on a particular application, including profiles with raised or depressed central regions. In particular, Klienman explicitly illustrates a variety of particular suitable/workable profiles/shapes (Figs. 41B, 41C and 42A), including a profile with a reduced depth/height of a central region, as illustrated in the upper central portion (4210A) of Fig. 42A. For such particular suitable/workable design choice/shape of a 3D grating structure, the depth can change along (see annotated portion 4210A of Fig. 42A below): 
the first direction (X), the depth of the plurality of grating structures at peripheral regions of the wedge-shaped structure is greater than the depth at a central region of the wedge-shaped structure; and 

    PNG
    media_image2.png
    620
    945
    media_image2.png
    Greyscale
the second direction (Y), the depth at the plurality of grating structures the peripheral regions of the wedge-shaped structure is greater than the depth at the central region of the wedge-shaped structure.

Annotated Fig. 42A.


As an aside and relevant comment, it is also noted that, in full similarity with Klienman, the instant application illustrates a variety of particular suitable/workable profiles/shapes (Figs. 2, 4H, 6A, 6B, and 6C) including monotonic profiles (Figs. 2 and 4H), profiles with a depressed central region (Figs. 6A and 6B), and a profile with a raised central region (Fig. 6C). All these profiles are merely listed, by way of example, at para. 0043 of the instant specification and are merely suitable/workable profiles/shapes that could accommodate particular applications. Both a manufacturing method(s) disclosed by Klienman and that of the instant application can each produce/manufacture a grating with any of such suitable/workable profiles/shapes. 

Regarding claim 8, Klienman teaches expressly or renders obvious all of the recited limitations for the waveguide structure: in addition to the detailed explanation provided above for claim 1, it is noted that Klienman considers, as suitable/workable design choices/shapes, both gratings with vertical grates (Fig. 20, 31B, the first 5 grating structures in Fig. 42A, and Fig. 42B) and blazed gratings with slanted grates (e.g., the last (lower right) grating structure 4230A in Fig. 42A, Figs. 117A and 117D; “Variation pattern 4230A illustrates variation in blaze or apex angle (i.e., tilting the grating), pitches, and/or widths of the grating. … Variation pattern 4230A may be created, for example, by masking out portions of the wafer and etching the remaining portions at various angles across the wafer” at para. 0397, emphasis added).
Regarding claims 2, 3, 9, and 10, Klienman does not limit the disclosed wedge-shaped structure to any particular shape (see the arguments and additional comment provided above for claim 1) and at the very least renders obvious that the depth of the wedge-shaped structure can e.g., “… the lines of the diffraction grating in the EPE region 3030 can be somewhat curved in order to impart optical power to the imagery. The period, duty cycle, depth, profile, etc. of the lines can be selected based on the wavelength of light for which the substrate/waveguide is designed, the desired diffractive efficiency of the grating, and other factors” at para. 0339, emphasis added). 
The following is also noted: 
(i)	It has been further held by courts that a change in shape, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed profiles/shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015], Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
(ii)	It has been further held by courts that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Klienman certainly 
Regarding claims 5 and 13, Klienman states that “The grating heights may vary from 10 to 200 nm, in some embodiments” (para. 0397) and the disclosed gratings can be formed from “a film with a thickness in the range of ~ 5 nm to ~ 5 m” (para. 0592). The depth range considered with Klienman at least overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the range limits depend on a particular application (e.g., a wavelength of operation, refractive indices of the grating layer and the substrate, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Klienman certainly recognizes the depth of the grating structures as a result-effective parameter. 
Regarding claims 6 and 14, Klienman considers, as suitable/workable design choices/shapes, both gratings with vertical grates (Fig. 20, 31B, the first 5 grating structures in Fig. 42A, and Fig. 42B) and blazed gratings with slanted grates (e.g., the last (lower right) grating structure 4230A in Fig. 42A, Figs. 117A and 117D; “Variation pattern 4230A illustrates variation in blaze or apex angle (i.e., tilting the grating), pitches, and/or widths of the grating. … Variation pattern 4230A may be created, for example, by masking out portions of the wafer and etching the remaining portions at various angles across the wafer” at para. 0397, emphasis added). Klienman also teaches that the disclosed grating (including blazed grating) can be formed by a manufacturing method that uses etching through a mask and an etch stop layer (e.g., “… a method of manufacturing a waveguide having a combination of a binary grating structure and a blazed grating structure is provided. … The method further comprises depositing a first layer on the substrate. The method further comprises depositing a resist layer on the first layer, wherein the resist layer includes a pattern. The method further comprises etching the first layer in the pattern using the resist layer as a mask” at para. 0027; emphasis added). The etch stop layer is disposed on the substrate and parallel to its upper surface so that the normal to the substrate and the etch stop layer is the same (e.g., at step 12302 in Fig. 123; “The method comprises coating a first etch stop layer on a first substrate” at para. 0028; “In some embodiments, the deposition of the final etch stop layer is made in step 12302” at para. 0838). Gratings with vertical grates (Fig. 20, 31B, the first 5 grating structures in Fig. 42A, and Fig. 42B) form a zero angle with the normal to the (upper) surface of the etch stop layer, while blazed gratings with slanted grates (e.g., the last (lower right) grating structure 4230A in Fig. 42A, Figs. 117A and 117D) form a non-zero angle with the same normal.  Furthermore, Klienman expressly teaches that “In some implementations, determining a phase variation pattern for a diffractive structure may include designing the phase variation pattern based on one or more properties of the diffractive structure. The one or more properties of the diffractive structure may include the period of the periodic structure, a duty cycle, a height of the periodic structure, a blazed or apex angle” (para. 0402, emphasis added). 
Thus, Klienman considers gratings wherein each grating structure is oriented at an angle of 0 degrees or greater relative to the normal to a (top) surface of the etch stop layer. Such range at least overlaps with the recited angle range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the range limits depend on a particular application (e.g., a wavelength of operation, refractive indices of the grating layer and the substrate, etc.); that (ii) In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Klienman certainly recognizes (para. 0402) the slant angle of the grating structures as a result-effective parameter. 
Alternatively, the Examiner took official notice in the Office Action of 2/18/21 that (blazed) gratings with grates slated at non-zero angles are also well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. Such grating designs with slanted grates would be an obvious design choice to a person of ordinary skill in the art and can be optimized to have certain/desired reflection spectra (angular and spectral) that may be not achievable with zero-angle grates.  
Regarding claims 7 and 12, Klienman states that the grating layer can be formed of n optically transparent material (e.g., zirconium oxide cited at para. 0239; “The first level 7512 includes a plurality of protrusions 7520 formed of a first optically transmissive material and masses 7530a of a second optically transmissive material between the protrusions” at para. 0655; “Examples of oxides include titanium oxide, zirconium oxide, and zinc oxide” at para. 0657) having a refractive index of 1.5 or higher (“Variation pattern 4215A illustrates variation in refractive index within the grating. The refractive index may vary from 1.5 to 4, in some embodiments” at para. 0397; “In some embodiments, the refractive index of the second optically transmissive material is higher than 1.6, 1.7, 1.8, or 1.9” at para. 0657). The refractive index range(s) In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Klienman certainly recognizes the refractive index of the grating structures as a result-effective parameter. 
Alternatively, the Examiner took official notice in the Office Action of 2/18/21 that it was well known in the art that an optical grating for/on an optical waveguide was commonly made of an optically transparent material with a sufficiently high refractive index (commonly above 1.3) in order to efficiently couple light in and out of the waveguide. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use optically transparent materials having a refractive index high enough to efficiently out-couple/extract light from an optical waveguide on which the grating is disposed.  
Regarding claim 22, Klienman teaches (Figs. 20 and 34B; para. 0293 and 0357 – 3059) a head mounted display comprising an input coupling region (identified as 2007 in Fig. 20 and 3420 in Fig. 34B) and an output coupling region (OPE/EPE 208,2009 in Fig. 20 corresponding to 3450 in Fig. 34B), the input coupling region and the output coupling region defined by gratings disposed on the substrate (identified as 2000 in Fig. 20 and 3402 in Fig. 34B).  Figure 42A provides examples of a variety of suitable/workable design choices of such gratings, including an example with a slanted/blazed grating 4230A wherein the slant angle of the grates varies across the grating (“Variation pattern 4230A illustrates variation in blaze or apex angle (i.e., tilting the grating), pitches, and/or widths of the grating” at para. 0397). Thus, Klienman considers that the substrate includes an output coupling (OPE/EPE) region/grating having a first portion (e.g., a central portion) and a second portion (a peripheral portion), and wherein at least one of the channels in the first (central) portion has a different (smaller) slant angle than at least one of the channels in the second (peripheral) portion (as illustrated by the slanted/blazed grating 4230A in Fig. 42A; “In some examples, the phase variation pattern may be designed to be based on at least one of: a variation of a pitch of the periodic structure, a variation of a grating vector angle of the periodic structure, a variation of a duty cycle of the periodic structure, a height variation of the periodic structure, a refractive index variation of the periodic structure, or a blaze or apex angle variation of the periodic structure” at para. 0408, emphasis added).

Allowable Subject Matter
Claims 15, 17 – 19, and 21 are allowable as being directed to a non-obvious improvement over a method of forming a waveguide structure, as taught by Colburn, and a method of forming a grating structure, as taught by Ehbets. 
Claims 15 and 21 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a method of 
On the contrary, none of the method embodiments disclosed by Colburn uses the claimed multi-layer structure of the instant application. Specifically, the embodiment in Fig. 7 uses a photoresist layer 715 as both a planarization layer on the top surface of a grating layer (“etch-compatible film”) and an etch mask for the latter. There is no motivation to use a separate planarization layer and a hardmask layer (even though such elements are known in the art), because such modification would only complicate the processing sequence without any additional indicated (or self-evident) benefit. The same considerations/arguments apply to the embodiment in Figure 8 which uses the grating layer 815 as a planarizing layer for an overlying photoresist layer 825. In fact, this embodiment indirectly teaches away from using a separate planarization layer, because the top surface of the grating layer 815 is already flat and its uneven bottom surface is required for producing a grating with a varying depth/height.
The methods disclosed by Ehbets also do not use the claimed multi-layer structure of the instant application. Furthermore, Ehbets dedicates much attention (10:16 – 54) to different approaches/methods for producing a wedge-shaped structure 21 formed in a grating layer 21,29, none of the approaches/methods involving grayscale lithography. While the latter technique per se is known in the art, modifications of the methods in Ehbets in order to include grayscale 
Claims 17 – 19 are allowed by virtue of dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0078912 A1 discloses two-dimensional gratings with 3D depth profiles (para. 0025) and cites a variety of particular suitable/workable profiles/shapes, including parabolic and hyperbolic profiles (para. 0027).
US 10,649,141 B1
US 11,175,455 B1
US 11,067,726 B2

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896